       Case 1:21-mj-00005-GMH Document 50 Filed 06/11/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

     v.

Matthew Sharp                        Crim No.: 1:21- MJ-5

           Defendant.

               DEFENDANT’S MOTION TO PERMIT TRAVEL
  Defendant has been released on house arrest, in the third-party custody

of his father, for approximately five months. He has been in compliance

with all conditions of release without incident. Defendant has not seen his

paternal grandparents since his arrest. Defendant seeks leave of court to

attend the “Air Show” at Dayton Airport on July 10, 2021. He would be in

the company and under the supervision of his father the whole time he is

out of the house. They would be leaving the house early in the morning

and returning home approximately 6:00 pm. In addition to his father, his

paternal grandparents would also accompany them for the day.


     WHEREFORE, defendant requests that the Court permit him to leave

the house to attend the Dayton Air Show on July 10, 2021 conditioned on

his being in the company of and under the supervision of his father the

whole time he is out of the house.
       Case 1:21-mj-00005-GMH Document 50 Filed 06/11/21 Page 2 of 3




                                        Respectfully submitted,



                                   __/s/_________________
                                   Jonathan Zucker # 384629
                                   37 Florida Av. NE
                                   Suite 200
                                   Washington, DC 20002
                                   (202) 624-0784
                                   jonathanzuckerlaw@gmail.com
                                   Counsel for Matthew Sharp
                      CERTIFICATE OF SERVICE


       I certify that on June 11, 2021, I caused a copy of the foregoing
Motion to be filed with the Clerk using the CM/ECF System which will send
notification of this filing to all parties.
Courtesy copies were sent by email to the assigned AUSAs.
                                        ___/s/____________________
                                        Jonathan Zucker
       Case 1:21-mj-00005-GMH Document 50 Filed 06/11/21 Page 3 of 3




UNITED STATES OF AMERICA

      v.

Matthew Sharp                       Crim No.: 1:21- MJ-5

Defendant.




           ORDER PERMITTING DEFENDANT TO LEAVE HOME
                           FOR LIMITED EVENT
Upon consideration of the Defendant’s Motion, the defendant is granted

leave to leave his home on July 10, 2021, for the limited purpose of

attending the Air Show at Dayton Air Port conditioned on defendant being

in the company of and under the supervision of his father, third party

custodian, the entire time he is out of the house. All other conditions of

release remain in place.

So ordered this ____________ day of June, 2021

___________________________________________
Judge United States District Court for the District of Columbia
